Case: 5:17-cr-00105-DCR-EBA Doc #: 88 Filed: 02/05/21 Page: 1 of 8 - Page ID#: 283




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

     UNITED STATES OF AMERICA,                         )
                                                       )
            Plaintiff,                                 )     Criminal Action No. 5: 17-105-DCR
                                                       )
     V.                                                )
                                                       )
     REYNALDO PINEDA DUARTE,                           )       MEMORANDUM OPINION
                                                       )           AND ORDER
            Defendant.                                 )

                                     ***   ***         ***   ***
          Defendant Reynaldo Pineda Duarte is serving a 120-month term of imprisonment at

 Correctional Institution, Big Spring. Duarte’s sentence followed his 2017 plea of guilty to

 manufacturing over 1,000 marihuana plants in violation of 21 U.S.C. § 841(a)(1). [Record

 Nos. 1, 29] His anticipated release date is January 18, 2026.1 Duarte has now filed a motion

 for compassionate release or a sentence reduction pursuant to 18 U.S.C. § 3582(c). [Record

 No. 86] The defendant’s motion will be denied for the reasons outlined below.

                                                  I.

          Duarte is a Mexican national who was unlawfully present in the United States at the

 time of his offense. He was previously subjected to removal orders after being detained in

 Texas and California. The instant offense stemmed from an investigation by Kentucky State

 Police (“KSP”) into a marihuana-growing operation in Clark County, Kentucky. The KSP

 began surveilling the area in early July 2017.



 1
        Inmate Locator, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last
 accessed Feb. 3, 2021).
                                              -1-
Case: 5:17-cr-00105-DCR-EBA Doc #: 88 Filed: 02/05/21 Page: 2 of 8 - Page ID#: 284




        On July 12, 2017, officers entered the area to service surveillance equipment and

 encountered Duarte tending to the marihuana plants. The officers surrounded Duarte and

 announced their presence. Duarte responded by swinging a shovel in the officers’ direction,

 but then dropped the shovel and attempted to flee. He was detained and later indicted for

 violating 21 U.S.C. § 841(a)(1).

        Duarte’s Presentence Investigation Report (“PSR”) noted that the statutory minimum

 penalty for his offense was 120 months. [Record No. 62, p. 8]; 21 U.S.C. § 841(b)(1)(A).

 However, he sought relief from the mandatory minimum under the limitation provided in

 United States Sentencing Guideline § 5C1.2 (“the Safety Valve”). That provision states that

 the mandatory minimum sentences contained in section 841 shall not apply where the

 defendant meets five criteria listed in 18 U.S.C. § 3553(f). U.S.S.G. § 5C1.2. Because Duarte

 had no criminal history points, his offense did not result in death or bodily injury, he had not

 undertaken a leadership role, and he had been truthful in his conduct with the Government,

 four of the five criteria were uncontested. See id.; [Record No. 55, p. 13].

        However, the Safety Valve factor requires that the defendant did not “use violence . . .

 in connection with the offense.” U.S.S.G. § 5C1.2(a)(2). Duarte’s PSR contained a two-level

 enhancement for the use of violence because he swung the shovel in the officer’s direction.

 During the sentencing hearing, the Court overruled Duarte’s objection to the enhancement,

 reasoning that swinging a shovel at an officer “qualifies as a threat or attempted use of

 violence.” [Record No. 64, p. 8] On appeal, the Sixth Circuit reversed, finding that the Court

 failed to find that Duarte’s act was violent, meaning accompanied by the requisite intent to

 injure the officers. United States v. Pineda-Duarte, 933 F.3d 519, 524-25 (6th Cir. 2019).



                                               -2-
Case: 5:17-cr-00105-DCR-EBA Doc #: 88 Filed: 02/05/21 Page: 3 of 8 - Page ID#: 285




        After the remand, the Court received briefing on the issue and took it up at the

 resentencing hearing. Duarte contended that he waved the shovel reflexively when he was

 startled by the KSP officers. [Record No. 76, pp. 4-5] The Government presented the

 testimony of one of Duarte’s arresting officers, who testified that he charged Duarte with third-

 degree assault under Kentucky law because he believed Duarte intended to injure him with the

 shovel. [Record No. 75, pp. 2-3] The undersigned ultimately concluded that a preponderance

 of the evidence supported the conclusion that Duarte intended to injure the officers. Thus, the

 two-level enhancement was proper, the Safety Valve did not apply, and Duarte was subjected

 to the mandatory-minimum sentence contained in 21 U.S.C. 841(b)(1)(A). He did not appeal.

                                                II.

        When a defendant files a motion for relief under 18 U.S.C. § 3582(c), district courts

 “face two questions: (1) whether extraordinary and compelling circumstances merit a sentence

 reduction; and (2) whether the applicable § 3553(a) factors warrant such a reduction.”2 United

 States v. Hampton, --- F.3d ---, No. 20-3649, 2021 WL 164831, at *1 (6th Cir. Jan. 19, 2021).

 Although the policy statements contained in U.S.S.G. § 1B1.13 purport to define extraordinary

 and compelling reasons for a sentence reduction, courts are not required to consult them

 because they were promulgated under a statutory scheme that did not contemplate prisoner-

 filed motions under § 3582(c). United States v. Jones, 980 F.3d 1098, 1109 (6th Cir. 2020).



 2
         A prisoner may file a motion for a sentence reduction “after he has ‘fully exhausted all
 administrative rights to appeal a failure of the Bureau of Prisons [“BOP”] to bring a motion on
 the [prisoner]’s behalf’ or after ‘the lapse of 30 days from the receipt of such a request by the
 warden of the [prisoner]’s facility, whichever is earlier.” United States v. Alam, 960 F.3d 831,
 832 (6th Cir. 2020) (alterations in original) (quoting 18 U.S.C. § 3582(c)(1)(A)). Duarte,
 through counsel, requested release from Warden B. Thompson on September 29, 2020.
 [Record No. 86-1, pp. 7-8]
                                               -3-
Case: 5:17-cr-00105-DCR-EBA Doc #: 88 Filed: 02/05/21 Page: 4 of 8 - Page ID#: 286




 Thus, in answering the first question, “district courts have discretion to define ‘extraordinary

 and compelling’ on their own initiative.” United States v. Elias, 984 F.3d 516, 519–20 (6th

 Cir. 2021) (citing Jones, 980 F.3d at 1109).

        Here, the answer to both questions is “no.” More specifically, Duarte has not shown

 an extraordinary and compelling reason for a sentence reduction, and the sentencing factors

 listed in 18 U.S.C. § 3553(a) do not favor a reduction.

        A.     Extraordinary and Compelling Reasons

        Duarte’s asserted reasons for a sentence reduction are insufficient. He contends that he

 suffers from three medical conditions—dyslipidemia (high cholesterol), osteoarthritis, and

 pre-diabetes—that increase the risk of a severe COVID-19 infection, should he become

 infected. [Record No. 86, pp. 1, 7] This medical “vulnerability,” when combined with the fact

 that all prisoners have a “heightened risk of contracting COVID-19,” allegedly constitutes an

 extraordinary and compelling reason for a sentence reduction or immediate release. [Id. at pp.

 4-5] The Court makes the following observations regarding this first point.

        First, while Duarte is correct that medically-vulnerable individuals are generally more

 susceptible to COVID-19, his medical conditions are not among those identified as risk factors

 by the Centers for Disease Control.3 He does not allege that any of these conditions are chronic

 in nature, nor does he suggest they reflect a compromised immune-system. Duarte objectively

 appears to be a 57-year-old male of average weight that suffers from common, manageable




 3
        See People with Certain Medical Conditions, CENTERS FOR DISEASE CONTROL AND
 PREVENTION (updated Dec. 23, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-
 extra-precautions/people-with-medical-conditions.html.
                                                -4-
Case: 5:17-cr-00105-DCR-EBA Doc #: 88 Filed: 02/05/21 Page: 5 of 8 - Page ID#: 287




 medical conditions. Thus, there is little support for his claim that he is at high risk of severe

 infection, should he become infected.

        Second, Duarte has not demonstrated an extraordinary and compelling reason for a

 reduction as far as the policy statements are concerned. Although the Court is not bound by

 them, the policy statements provide a useful framework for analyzing a defendant’s asserted

 grounds for relief. They are particularly helpful where, as here, the defendant expressly relies

 on U.S.S.G. § 1B1.13 as a basis for relief.

        Duarte contends that he suffers from “a serious physical illness ‘that substantially

 diminishes the ability of the defendant to provide self-care within the environment of a

 correctional facility and from which he or she is not expected to recover.’” [Record No. 86,

 p. 8 (quoting U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I))] This Court has interpreted the policy

 statements to require that a defendant is currently suffering from a debilitating medical

 conditions that is unmanageable within the environment of a prison. See United States v.

 Cundiff, 2020 WL 4949692, at *2 (E.D. Ky. Aug. 24, 2020). Duarte makes no such allegation

 here. Instead, he merely contends that he has limited access to personal cleaning supplies, and

 this fact diminishes his ability to avoid COVID-19. [Record No. 86, p. 8]

        Under the policy statements, the defendant’s “ability . . . to provide self-care” must be

 diminished by the “serious physical or medical condition,” not the other way around. U.S.S.G.

 § 1B1.13 cmt. n.1(A)(ii)(I). Moreover, Duarte’s medical records indicate that his current

 conditions are managed well by BOP medical staff. As recently as November 10, 2020, Duarte

 had “No Complaints” to report to medical staff about his current treatment. [Record No. 86-

 1, p. 1] And this Court has declined previously to expand the definition of “extraordinary and

 compelling reasons” to include hypothetical fears about contracting a future, potentially
                                               -5-
Case: 5:17-cr-00105-DCR-EBA Doc #: 88 Filed: 02/05/21 Page: 6 of 8 - Page ID#: 288




 unmanageable illness. See United States v. Abney, 2020 WL 7497380, at *2 (E.D. Ky. Dec.

 21, 2020).

        Third, Duarte invokes the Court’s discretion to define extraordinary and compelling

 circumstances, but he fails to provide a compelling reason to exercise that discretion. He

 argues at length that incarcerated individuals are unable to avoid “contracting COVID-19

 simply because they are incarcerated.” [Record No. 86, pp. 5-7] However, there are few active

 cases of active infection at his facility of incarceration.4 And the Bureau of Prisons has

 undertaken substantial measures to limit the spread of COVID-19 within its facilities.5

 Moreover, although no doses have been delivered to Duarte’s facility, the BOP has vaccinated

 over 36,000 federal inmates and employees as of February 5, 2021, and its work in this regard

 is ongoing.6 Therefore, the undersigned does not agree that simply being imprisoned is an

 extraordinary and compelling reason for a sentence reduction.




 4
         Big Spring Correctional Institution houses over 1,500 inmates. CI Big Spring
 (Flightline), FEDERAL BUREAU OF PRISONS, https://www.bop.gov/locations/ci/bsf/ (last
 accessed Feb. 4, 2021). While over 700 inmates have been infected and recovered since the
 pandemic began in March, only six inmates and eleven employees are currently infected with
 COVID-19. Covid-19 Coronavirus, FEDERAL BUREAU OF PRISONS (updated Feb. 4, 2021),
 https://www.bop.gov/coronavirus/.
 5
         BOP     Modified     Operations,      FEDERAL         BUREAU        OF       PRISONS,
 https://www.bop.gov/coronavirus/covid19_status.jsp (last visited Feb. 4, 2021).
 6
         The BOP is presently working with the CDC and a public-private partnership
 established by the federal government, known as Operation Warp Speed, to ensure that the
 BOP remains prepared to administer the COVID-19 vaccine to inmates as soon as it is
 available. Doses of vaccine have been delivered and distributed at over 48 facilities, and over
 90% of distributed doses have been administered. Covid-19 Coronavirus, FEDERAL BUREAU
 OF PRISONS (updated Feb. 4, 2021), https://www.bop.gov/coronavirus/.


                                              -6-
Case: 5:17-cr-00105-DCR-EBA Doc #: 88 Filed: 02/05/21 Page: 7 of 8 - Page ID#: 289




        B.      The § 3553(a) Factors

        Even if Duarte had alleged an extraordinary and compelling reason for a sentence

 reduction, the Court will deny that request where the factors listed in 18 U.S.C. § 3553(a)

 counsel against a reduction. See United States v. Ruffin, 978 F.3d 1000, 1005 (6th Cir. 2020).

 “Section 3553(a) blankets a vast terrain of sentencing factors, such as the nature of the offense,

 the characteristics of the defendant, and numerous penological objectives.” Jones. 980 F.3d

 at 1114. The Court has a duty to “consider all relevant § 3553(a) factors before rendering a

 compassionate release decision,” but it does not have to reweigh the factors where its

 determination at sentencing remains supported by the “whole record.”             Id. at 1114-15.

 Importantly, where a defendant fails to “argue that his personal circumstances—beyond the

 COVID-19 outbreak—ha[ve] changed,” the Court is not required to “weigh the § 3553(a)

 factors differently than it had at the original sentencing.” United States v. Navarro, --- F.3d -

 --, No. 20-5640, 2021 WL 287756, at *3 (6th Cir. Jan. 28, 2021).

        The sentencing factors do not counsel in favor of a reduction in this case. Duarte’s

 “primary” contention is that the “high risk the COVID-19 pandemic presents to Mr. Duarte in

 particular” has rendered his sentence unjust and unreasonable. [Record No. 86, p. 10] Even

 assuming this is a “characteristic[] of the defendant” that favors a reduction, it would not alter

 the Court’s prior consideration of the relevant factors. 18 U.S.C. § 3553(a)(1). Duarte’s

 sentence was a mandatory minimum term of imprisonment for his crime. See 21 U.S.C. §

 841(b)(1)(A). During the resentencing hearing, the undersigned concluded that the mandatory

 minimum was sufficient, but not greater than necessary, to meet the objectives of section

 3553(a). The mere existence of COVID-19 does not persuade the Court that 120 months’

 imprisonment is excessive.
                                               -7-
Case: 5:17-cr-00105-DCR-EBA Doc #: 88 Filed: 02/05/21 Page: 8 of 8 - Page ID#: 290




        Duarte’s remaining arguments are largely an attempt to relitigate his eligibility for

 Safety Valve relief. He contends that, “but for the ‘violence’ enhancement,” he would have

 only mitigating characteristics. [Record No. 86, pp. 10-11] But the Court cannot simply

 overlook a prior conclusion that Duarte intended to injure his arresting officers. The section

 3553(a) factors direct the Court to consider “the nature and circumstances of the offense,” the

 “seriousness of the offense,” and the need to “promote respect for the law.” 18 U.S.C. §

 3553(a)(1)-(2). Duarte’s offense was very serious—he cultivated over 1,000 marihuana

 plants—and his conduct during his arrest reflected a disrespect for law enforcement.

        Finally, the Court commends Duarte for utilizing his time while imprisoned to pursue

 an education, rehabilitation, and grow his personal and professional skills. But these positive

 developments, if true, do not change the fact that his sentence remains necessary to effectuate

 the goals of section 3553(a). Accordingly, it is hereby

        ORDERED that Defendant Reynaldo Pineda Duarte’s motion for compassionate

 release or a sentence reduction [Record No. 86] is DENIED.

        Dated: February 5, 2021.




                                              -8-
